STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 23, 2017
               Plaintiff-Appellee,

v                                                                   No. 329608
                                                                    Genesee Circuit Court
STAN JAMARIO-DENEKE BLOCKTON,                                       LC No. 14-036322-FC

               Defendant-Appellant.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of assault with intent to commit
murder, MCL 750.83, felon in possession of a firearm, MCL 750.224f, and possession of a
firearm during the commission of a felony (“felony-firearm”), MCL 750.227b. He was
sentenced as a third habitual offender, MCL 769.11, to 26 to 50 years in prison for the assault
conviction and 5 to 10 years in prison for the felon-in-possession conviction, to be served
concurrently but consecutive to a five-year term of imprisonment for the felony-firearm
conviction. We affirm.

                                I. FACTUAL BACKGROUND

        Defendant’s convictions arise from the October 3, 2014 shooting of Juarez Gay at the
Hollywood Liquor Store in Burton, Michigan. Shortly before the incident, defendant entered the
liquor store, made a purchase, and left the premises. Surveillance footage confirms that a man
arrived at the store in a light-colored sedan with a sunroof and spoiler, entered the store, made a
purchase at the window, and exited about five minutes later. Subsequently, Gay walked to the
store, purchased some items inside, and exited the building. As he was walking toward the
street, Gay saw a light gray Impala with tinted windows approach and enter the parking lot
without using a turn signal. The vehicle stopped three or four feet away from Gay with the
window rolled down. The male driver had a black gun drawn, and he said, “[G]ive it up,” as he
pointed the gun toward Gay. Gay turned back toward the store and was shot as he went inside.

        When the police arrived after the shooting, Gay was rolling around, crying, and asking
for help. He was unable to answer any questions related to the incident, including whether he
could identify the man who shot him. However, at the hospital the following day, Gay told



                                                -1-
Detective Donald Schrieber that the shooter was a black male, about five feet, eight inches tall,
with a mustache, goatee, and white shirt.

        Subsequently, the police based their investigation on information that the shooter’s
description was consistent with a person known as “Rio.” As discussed later in this opinion, the
investigation of “Rio” ultimately resulted in the police focusing on defendant as a suspect. Later,
Gay identified defendant as the shooter in a photographic array. During the investigation, the
police also discovered that a vehicle that matched the description of the shooter’s vehicle was
registered in the name of defendant’s wife. Eventually, the police conducted surveillance on
defendant and arrested him after he exited that vehicle. During a search of the vehicle, the police
recovered a gun from the trunk. Ballistics testing confirmed that the gun seized from the car
fired the shell casings that were recovered from the scene.

       After a jury trial, defendant was convicted and sentenced as previously discussed.

                                II. INADMISSIBLE HEARSAY

        Defendant contends that three lines of testimony constituted inadmissible hearsay that
violated his constitutional rights of confrontation and due process. He first challenges Detective
Schreiber’s testimony that Detective Eric Freeman said that (1) he worked on a case involving a
similar vehicle description, and (2) the subject in Freeman’s case had a street name of “Rio.”
Detective Schreiber testified that he used that information to send an email to other officers
inquiring about “Rio” and the vehicle. Subsequently, Schrieber received Mario Brumley’s name
from an undercover sergeant and included Brumley’s picture in the first photographic array
reviewed by Gay, but Gay did not identify anyone as the perpetrator in that array. Second,
defendant challenges Gay’s testimony that (1) a neighbor told him that the shooter’s nickname
was “Rio,” and (2) Gay reported that information to the police. Third, defendant challenges
Trooper Dale Girke’s testimony that he contacted an informant after he heard about the shooting,
“came up with . . . a street name of Rio,” and discovered after further searching “that Rio’s real
name was Stan Jamario-Deneke Blockton.” Defendant also claims that defense counsel provided
ineffective assistance by failing to object to this testimony. We reject defendant’s evidentiary
and constitutional claims.

                                 A. STANDARD OF REVIEW

        A trial court’s decision to admit or exclude evidence is generally reviewed for an abuse
of discretion. People v King, 297 Mich. App. 465, 472; 824 NW2d 258 (2012). In this case,
however, defendant did not object to any of the challenged testimony, leaving these claims
unpreserved. People v Aldrich, 246 Mich. App. 101, 113; 631 NW2d 67 (2001). Defendant’s
unpreserved evidentiary challenges are reviewed for plain error affecting his substantial rights.
People v Ackerman, 257 Mich. App. 434, 446; 669 NW2d 818 (2003). Likewise, his unpreserved
constitutional claims are reviewed for plain error affecting substantial rights. People v
Vandenberg, 307 Mich. App. 57, 61; 859 NW2d 229 (2014).

       To demonstrate plain error, a defendant must show that (1) an error occurred, (2) the
error was clear or obvious, and (3) “the plain error affected [the defendant’s] substantial rights,”
which “generally requires a showing of prejudice, i.e., that the error affected the outcome of the

                                                -2-
lower court proceedings.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). Even
if a defendant establishes a plain error that affected his substantial rights, “[r]eversal is warranted
only when the plain, forfeited error resulted in the conviction of an actually innocent defendant
or when an error seriously affect[ed] the fairness, integrity or public reputation of judicial
proceedings independent of the defendant’s innocence.” Id. at 763-764 (quotation marks and
citation omitted; second alteration in original).

        Because defendant did not raise an ineffective assistance of counsel claim in the trial
court through a motion for a new trial or evidentiary hearing, our review of this issue is limited
to mistakes apparent from the record. People v Lane, 308 Mich. App. 38, 68; 862 NW2d 446
(2014); People v Sabin (On Second Remand), 242 Mich. App. 656, 658-659; 620 NW2d 19
(2000). “A claim of ineffective assistance of counsel is a mixed question of law and fact. A trial
court’s findings of fact, if any, are reviewed for clear error, and this Court reviews the ultimate
constitutional issue arising from an ineffective assistance of counsel claim de novo.” People v
Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008), citing People v LeBlanc, 465 Mich. 575,
579; 640 NW2d 246 (2002).

       Effective assistance of counsel is presumed, and defendant bears a heavy burden
       of proving otherwise. To demonstrate ineffective assistance, defendant must
       show: (1) that his attorney’s performance fell below an objective standard of
       reasonableness, and (2) that this performance so prejudiced him that he was
       deprived of a fair trial. To demonstrate prejudice, the defendant must show the
       existence of a reasonable probability that, but for counsel’s error, the result of the
       proceeding would have been different. [People v Gaines, 306 Mich. App. 289,
       300; 856 NW2d 222 (2014) (quotation marks and citations omitted).]

“A defendant must also show that the result that did occur was fundamentally unfair or
unreliable.” People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012).

                                           B. ANALYSIS

        “ ‘Hearsay’ is a statement,” oral or written, “other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”
MRE 801. Hearsay is not admissible unless it falls within an exception under the Michigan
Rules of Evidence. MRE 802; People v Solloway, 316 Mich. App. 174, 199; 891 NW2d 255
(2016). However, an out-of-court statement is not hearsay if it is offered for a purpose other than
to prove the truth of its contents. People v Mesick (On Reconsideration), 285 Mich. App. 535,
540; 775 NW2d 857 (2009). “It is well-established that the proponent of evidence ‘bears the
burden of establishing [its] admissibility.’ ” Gilbert v DaimlerChrysler Corp, 470 Mich. 749,
781; 685 NW2d 391 (2004), quoting People v Crawford, 458 Mich. 376, 388 n 6; 582 NW2d 785
(1998).

       The federal and state constitutions protect a defendant’s right to be confronted with the
witnesses against him in every criminal trial. US Const, Am VI; Const 1963, art 1, § 20. “The
Confrontation Clause of the Sixth Amendment bars the admission of ‘testimonial’ statements of
a witness who did not appear at trial, unless the witness was unavailable to testify and the
defendant had a prior opportunity to cross-examine the witness.” People v Walker (On Remand),

                                                 -3-
273 Mich. App. 56, 60-61; 728 NW2d 902 (2006). “The right of confrontation insures that the
witness testifies under oath at trial, is available for cross-examination, and allows the jury to
observe the demeanor of the witness.” People v Yost, 278 Mich. App. 341, 370; 749 NW2d 753
(2008) (quotation marks and citation omitted).

        As explained in People v Chambers, 277 Mich. App. 1, 10-11; 742 NW2d 610 (2007), an
out-of-court statement is neither hearsay nor a violation of the Confrontation Clause when it is
not offered for the purpose of establishing the truth of the matter asserted:

       A statement by a confidential informant to the authorities generally constitutes a
       testimonial statement. United States v Cromer, 389 F3d 662, 675 (CA 6, 2004).
       However, the Confrontation Clause does not bar the use of out-of-court
       testimonial statements for purposes other than establishing the truth of the matter
       asserted. People v McPherson, 263 Mich. App. 124, 133; 687 NW2d 370 (2004),
       citing Crawford, supra at 59 n 9. Thus, a statement offered to show the effect of
       the out-of-court statement on the hearer does not violate the Confrontation Clause.
       People v Lee, 391 Mich. 618, 642-643; 218 NW2d 655 (1974). Specifically, a
       statement offered to show why police officers acted as they did is not hearsay.
       People v Jackson, 113 Mich. App. 620, 624; 318 NW2d 495 (1982).

        In Chambers, the defendant claimed that his right of confrontation was violated when a
detective testified that he received a phone call from an FBI agent, who stated that one of the
agent’s informants recognized and identified the defendant from still photographs obtained from
a video surveillance tape recorded during the crime. Chambers, 277 Mich. App. at 4, 10. This
Court concluded that “the challenged testimony did not violate [the] defendant’s right of
confrontation. The testimony was not offered to establish the truth of the informant’s tip.
Rather, it was offered to establish and explain why the detective organized a surveillance of [the]
defendant’s home and how [the] defendant came to be arrested.” Id. at 11. Because the
defendant’s right of confrontation had not been violated, this Court rejected his claim of
ineffective assistance based on counsel’s failure to object to the challenged testimony, as any
objection would have been futile. Id.

        As in Chambers, none of the three statements that defendant challenges regarding the
nickname “Rio” were admitted for the truth of the matter asserted. Rather, they were offered to
provide context for the course and chronology of the investigation, i.e., how Brumley initially
became a suspect and the focus of the first photographic array, how defendant subsequently
became a suspect, and why the police acted as they did throughout the investigation. Compare
People v Henry (After Remand), 305 Mich. App. 127, 154-155; 854 NW2d 114 (2014)
(concluding that an officer’s testimony regarding a confidential informant’s statements was
improper). Accordingly, because the statements did not constitute inadmissible hearsay and did
not violate defendant’s right of confrontation, their admission at trial was not plain error
affecting defendant’s substantial rights. See Carines, 460 Mich. at 763; Chambers, 277 Mich
App at 10-11.

        In addition, Gay’s testimony regarding how he heard the nickname “Rio” was first
elicited by defense counsel. To allow defendant to claim as error on appeal testimony that his
counsel deemed proper in the trial court would permit defendant to harbor error as an appellate

                                                -4-
parachute. People v Green, 228 Mich. App. 684, 691; 580 NW2d 444 (1998); see also People v
Knapp, 244 Mich. App. 361, 378; 624 NW2d 227 (2001) (“A defendant will not be heard to
introduce and use evidence to sustain his theory at trial and then argue on appeal that the
evidence was prejudicial and denied him a fair trial.”); see also People v Griffin, 235 Mich. App.
27, 45-46; 597 NW2d 176 (1999) (“Because error requiring reversal cannot be error to which the
aggrieved party contributed by plan or negligence, defendant has waived appellate review of this
issue.”), overruled in part on other grounds in People v Thompson, 477 Mich. 146 (2007).

        Furthermore, defendant cannot establish that any error in the admission of the testimony
affected his substantial rights. Although defendant discredits the identification by Gay because
Gay did not know defendant’s legal name and a neighbor told Gay defendant’s nickname, Gay
explained at trial that he had seen defendant twice before and that he identified defendant in the
second photographic array based on his memory of defendant’s features, not the neighbor’s
statement about defendant’s nickname. Likewise, there were no names or nicknames associated
with the photos in the array, which allowed Gay to make his identification independent of any
information from the neighbor about defendant’s nickname. The evidence also showed that Gay
was confident in his identification of defendant in the array. Furthermore, significant
circumstantial evidence supported defendant’s conviction. The shooter drove a light-colored
Chevrolet Impala with a sunroof and spoiler. Defendant admitted that he was driving a light-
colored Chevrolet Impala with a sunroof and spoiler that day, and that he bought a cigar at the
liquor store shortly before the shooting. Additionally, several weeks later, when defendant was
arrested after exiting the same light-colored Chevrolet Impala, the police recovered a gun from
the trunk, which—according to an expert—fired the cartridge cases recovered from the liquor
store parking lot after the shooting. In light of the extensive evidence supporting defendant’s
convictions, defendant cannot establish that the testimony pertinent to the investigation of “Rio”
affected his substantial rights. Cf. Henry, 305 Mich. App. at 155.

       Defendant also claims that defense counsel was ineffective for failing to object to the
testimony concerning the investigation of “Rio.” However, again, the testimony was not hearsay
and did not violate defendant’s right of confrontation. Therefore, because any objection on these
grounds would have been futile, defendant cannot establish ineffective assistance. People v
Thomas, 260 Mich. App. 450, 457; 678 NW2d 631 (2004) (“Counsel is not ineffective for failing
to make a futile objection.”).

                                      III. MRE 404(b)(1)

       Next, defendant again challenges Detective Schreiber’s testimony about Detective
Freeman’s statements to him during the investigation. Specifically, defendant argues that the
admission of the following evidence—in conjunction with Trooper Girke’s testimony that “Rio”
was defendant, based on information from an anonymous informant—violated MRE 404(b)(1)
by implicating him in another crime, as it allowed the jury to believe that he was a “bad man”
and diverted the jury’s attention from the charged conduct: (1) Detective Schreiber’s testimony
that Detective Freeman said that he “recalled working a case with a similar description of a
vehicle and he said that, uh, the subject in his case had a street name of Rio,” and (2) Detective
Schreiber’s testimony that “Detective Freeman had mentioned that he knew a case with a guy
named Rio out driving the same type of a vehicle.” We disagree.


                                               -5-
                                A. STANDARD OF REVIEW

       Because defendant did not object to the testimony on this basis at trial, this issue is
unpreserved, Aldrich, 246 Mich. App. at 113, and review is limited to plain error affecting
defendant’s substantial rights, Ackerman, 257 Mich. App. at 446.

                                        B. ANALYSIS

       MRE 404(b)(1) provides:

               (1) Evidence of other crimes, wrongs, or acts is not admissible to prove
       the character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity,
       or absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.

Relevant other-acts evidence is admissible unless the proponent’s sole theory of relevance is
“that the other act shows defendant’s inclination to wrongdoing in general to prove that the
defendant committed the conduct in question . . . .” People v VanderVliet, 444 Mich. 52, 62-63;
508 NW2d 114 (1993), amended 445 Mich. 1205 (1994). Accordingly, MRE 404(b)(1) “is
inclusionary rather than exclusionary.” Id. at 64 (quotation marks and citation omitted). In
People v Smith, 282 Mich. App. 191; 772 NW2d 428 (2009), this Court explained:

               In deciding whether to admit evidence of other bad acts [in accordance
       with MRE 404(b)], a trial court must decide: first, whether the evidence is being
       offered for a proper purpose, not to show the defendant’s propensity to act in
       conformance with a given character trait; second, whether the evidence is relevant
       to an issue of fact of consequence at trial; third, [under MRE 403,] whether its
       probative value is substantially outweighed by the danger of unfair prejudice in
       light of the availability of other means of proof; and fourth, whether a cautionary
       instruction is appropriate. [Smith, 282 Mich. App. at 194, citing People v Sabin
       (After Remand), 463 Mich. 43, 55-56; 614 NW2d 888 (2000), and VanderVliet,
444 Mich. at 74-75.]

Unfair prejudice under MRE 403 has been explained as follows:

               Obviously, evidence is offered by an advocate for the always clear, if
       seldom stated, purpose of “prejudicing” the adverse party. Recognizing this, the
       Supreme Court in adopting MRE 403 identified only unfair prejudice as a factor
       to be weighed against probative value. This unfair prejudice refers to the
       tendency of the proposed evidence to adversely affect the objecting party’s
       position by injecting considerations extraneous to the merits of the lawsuit, e.g.,
       the jury’s bias, sympathy, anger, or shock. [People v Pickens, 446 Mich. 298, 337;
       521 NW2d 797 (1994) (quotation marks and citation omitted).]



                                               -6-
        Rather than implicating defendant in another crime, the challenged evidence merely
established that Detective Freeman worked on another case involving a similar vehicle and a
“subject” named “Rio.” This testimony never addressed or established that the other case
involved a crime (as opposed to an accident, for example). The reference to a “subject” also did
not establish that, even if a crime was involved, defendant was a suspect, rather than a victim or
a witness. In fact, according to Detective Schreiber’s explanation of the course of the
investigation, the information that Detective Freeman provided prompted an email to other
officers, which then resulted in information that prompted the police to pursue Brumley as a
suspect, not defendant. Because the challenged testimony did not involve evidence that
defendant committed a crime, wrong, or bad act, MRE 404(b)(1) was not triggered.
Accordingly, there was no plain error.

        Furthermore, defendant cannot establish that the probative value of the evidence was
substantially outweighed by the danger of unfair prejudice under MRE 403. The course of the
investigation and how defendant became a suspect during the investigation (i.e., through
associations with his vehicle and nickname) were highly relevant topics in this case, especially
given defendant’s claims that he was not the perpetrator and that Gay misidentified him. See
MRE 401; People v Mills, 450 Mich. 61, 66-68, 72; 537 NW2d 909 (1995), mod 450 Mich. 1212
(1995) (discussing the components of relevancy). Because the reference to the other case did not
directly implicate defendant in another crime, wrong, or bad act, little—if any—prejudice
outweighed this probative value. Even if it was prejudicial, it was not unfairly so. See People v
Murphy (On Remand), 282 Mich. App. 571, 582-583; 766 NW2d 303 (2009) (stating that “[a]ll
relevant evidence will be damaging to some extent,” and explaining when evidence is unfairly
prejudicial). Additionally, as discussed earlier in this opinion, overwhelming evidence supported
defendant’s convictions, regardless of Detective Schreiber’s testimony. Thus, defendant cannot
establish that any error affected his substantial rights.

        Defendant claims that defense counsel was ineffective for failing to object to the
testimony about the other case. Because the testimony did not trigger MRE 404(b)(1), any
objection on that basis would have been futile. Thus, defendant cannot establish ineffective
assistance. Thomas, 260 Mich. App. at 457.

                         IV. SEARCH OF DEFENDANT’S VEHICLE

        Defendant argues that evidence related to the gun seized from the trunk of his vehicle
should not have been admitted at trial because it was discovered during an illegal search of the
car after his arrest. We disagree.

                                 A. STANDARD OF REVIEW

         Although defendant objected at trial to the admission of testimony concerning the search
of his belongings, he did so on relevancy grounds. He alluded to the fact that he was challenging
the merits of the search in another case, but he never challenged the underlying legality of the
search of his vehicle that led to the discovery of the gun. Instead, he contended that the evidence
should be excluded in this case because he “ha[d] not had the opportunity to have that case heard
. . . .” Accordingly, defendant’s constitutional claim is unpreserved, People v Bulmer, 256 Mich
App 33, 35; 662 NW2d 117 (2003) (“[A]n objection based on one ground at trial is insufficient

                                                -7-
to preserve an appellate attack based on a different ground.”), and reviewed for plain error
affecting substantial rights, Vandenberg, 307 Mich. App. at 61.

                                         B. ANALYSIS

       The Fourth Amendment of the United States Constitution and its counterpart in the
Michigan Constitution guarantee the right of persons to be secure against unreasonable searches
and seizures. US Const, Am IV; Const 1963, art 1, § 11; People v Kazmierczak, 461 Mich. 411,
417-418; 605 NW2d 667 (2000).1 In Kazmierczak, 461 Mich. at 417-418, the Michigan Supreme
Court stated:

              The right to be secure against unreasonable searches and seizures absent a
       warrant based upon probable cause is subject to several specifically established
       and well-delineated exceptions. Probable cause to issue a search warrant exists
       where there is a “substantial basis” for inferring a “fair probability” that
       contraband or evidence of a crime will be found in a particular place. Generally,
       evidence obtained in violation of the Fourth Amendment is inadmissible as
       substantive evidence in criminal proceedings.

              In order to show that a search was in compliance with the Fourth
       Amendment, the police must show either that they had a warrant or that their
       conduct fell within one of the narrow, specific exceptions to the warrant
       requirement. [Citations and footnotes omitted.]

        Defendant primarily argues that the search of his vehicle was illegal because it did not
qualify under the exception for searches incident to an arrest. He also briefly states, without
citing any authority, that the search did not qualify under any other exception to the warrant
requirement. However, he fails to recognize that under the automobile exception to the warrant
requirement, a police officer may search an automobile without a search warrant if there is
probable cause to support the search based upon information known to the officers at the time of
the search. United States v Ross, 456 U.S. 798, 808; 102 S. Ct. 2157; 72 L. Ed. 2d 572 (1982);
Kazmierczak, 461 Mich. at 418-419; People v Levine, 461 Mich. 172, 179; 600 NW2d 622 (1999).
The grounds for this exception are the inherent mobility and pervasive regulation of vehicles,
which diminishes the expectation of privacy. Kazmierczak, 461 Mich. at 418; People v Carter,
250 Mich. App. 510, 515, 517-518; 655 NW2d 236 (2002). The exception applies even when it is
not likely that the vehicle will be driven away in the immediate future. Carter, 250 Mich. App. at
514-517; Michigan v Thomas, 458 U.S. 259, 261; 102 S. Ct. 3079; 73 L. Ed. 2d 750 (1982) (holding
that the automobile exception applies even after the occupants of the vehicle are arrested and the
vehicle is immobilized and in police custody). Stated differently, there is no exigency
requirement; under the automobile exception, police officers do not need a warrant to search a


1
  The Michigan Supreme Court has held “that the Michigan Constitution ‘is to be construed to
provide the same protection as that secured by the Fourth Amendment, absent “compelling
reason” to impose a different interpretation.’ ” People v Slaughter, 489 Mich. 302, 311; 803
NW2d 171 (2011) (citations omitted).


                                               -8-
car if they have probable cause to believe that contraband is inside, regardless of whether the
police would have the time and opportunity to obtain a warrant. Ross, 456 U.S. at 809; People v
Clark, 220 Mich. App. 240, 242; 559 NW2d 78 (1996).

        “Probable cause . . . exists where there is a ‘substantial basis’ for inferring a ‘fair
probability’ that contraband or evidence of a crime will be found in a particular place.”
Kazmierczak, 461 Mich. at 417-418 (citation omitted); see also id. at 418 n 4; People v Garvin,
235 Mich. App. 90, 102; 597 NW2d 194 (1999) (“A finding of probable cause requires a
substantial basis for . . . [concluding] that a search would uncover evidence of wrongdoing . . .
.”) (quotation marks and citation omitted; alterations in original). Whether probable cause exists
in a given case is determined “in a commonsense manner in light of the totality of the
circumstances.” Garvin, 235 Mich. App. at 102.

        Defendant did not file a motion to suppress the evidence resulting from the search, and
the trial court did not conduct a suppression hearing. According to defendant’s statements and
Trooper Girke’s testimony at trial, the police had an arrest warrant for defendant arising from the
October 3, 2014 shooting, which was executed on October 27, 2014. When defendant was
arrested at the Physician’s Park parking lot after he exited the Chevrolet Impala, the police
searched him and found drugs. The trial court elicited information from the prosecutor that the
vehicle was then searched for contraband because the police discovered drugs on defendant’s
person. Given the suspicion concerning defendant’s participation in the recent shooting, and the
fact that he was in possession of illegal drugs at the time of his arrest for the shooting, there was
a substantial basis for inferring a fair probability that contraband related to either the possession
of drugs or drug trafficking was in the car. See People v Martinez, 187 Mich. App. 160, 170-171;
466 NW2d 380 (1991) (presence of both a gun and a large amount of currency established
probable cause to believe that other evidence or contraband could be found elsewhere in a
vehicle). The totality of the circumstances justified the search of defendant’s vehicle without a
warrant. “If probable cause justifies the search of a lawfully stopped vehicle, it justifies the
search of every part of the vehicle and its contents that may conceal the object of the search.”
Wyoming v Houghton, 526 U.S. 295, 301; 119 S. Ct. 1297; 143 L. Ed. 2d 408 (1999) (quotation
marks and citation omitted).

        Defendant argues that the search was illegal under Arizona v Gant, 556 U.S. 332, 338-347;
129 S. Ct. 1710; 173 L. Ed. 2d 485 (2009), in which the United States Supreme Court held that the
arrest of a motorist does not justify a warrantless search of the motorist’s vehicle incident to the
arrest where there is no possibility of the defendant accessing the vehicle and no reasonable
suspicion that the vehicle contains evidence related to the arresting offense. Gant involved a
search incident to arrest and is, therefore, distinguishable from the instant case, which involved a
search falling within the scope of the automobile exception. Id. at 335, 351. In Gant, the United
States Supreme Court expressly distinguished those two types of searches, explaining that
searches pursuant to the automobile exception are broader and not limited to circumstances in
which the police reasonably believe that the defendant might gain access to the vehicle or that
the vehicle contains evidence related to the arrest. Id. at 346-347.




                                                -9-
        For all of these reasons, defendant cannot establish plain error affecting his substantial
      2
rights. See Carines, 460 Mich. at 763-764.

                                  V. PROSECUTOR’S CONDUCT

      Next, defendant argues that the prosecutor committed misconduct by failing to correct
Trooper Girke’s testimony in response to a question from the jury. We disagree.

                                    A. STANDARD OF REVIEW

        Defendant failed to preserve his claim of prosecutorial misconduct by
“contemporaneously object[ing] and request[ing] a curative instruction,” People v Bennett, 290
Mich. App. 465, 475; 802 NW2d 627 (2010), or otherwise raising the issue at trial, People v
Ackerman, 257 Mich. App. 434, 448; 669 NW2d 818 (2003). Thus, review is limited to plain
error affecting defendant’s substantial rights. Bennett, 290 Mich. App. at 475-476, citing Carines,
460 Mich. at 763.

                                            B. ANALYSIS

       A “prosecutor may not knowingly use false testimony to obtain a conviction, and . . . a
prosecutor has a duty to correct false evidence.” People v Herndon, 246 Mich. App. 371, 417;
633 NW2d 376 (2001) (quotation marks and citation omitted). In People v Gratsch, 299 Mich
App 604, 619-620; 831 NW2d 462 (2013), vacated in part on other grounds 495 Mich. 876
(2013), this Court stated:

                   A defendant’s right to due process guaranteed by the Fourteenth
          Amendment is violated when there is any reasonable likelihood that a conviction
          was obtained by the knowing use of perjured testimony. Accordingly, a
          prosecutor has an obligation to correct perjured testimony that relates to the facts
          of the case or a witness’s credibility. When a conviction is obtained through the
          knowing use of perjured testimony, a new trial is required only if the tainted
          evidence is material to the defendant’s guilt or punishment. So whether a new
          trial is warranted depends on the effect the misconduct had on the trial. The entire
          focus of [the] analysis must be on the fairness of the trial, not on the prosecutor’s
          or the court’s culpability. [Quotation marks and citations omitted.]



2
  There was testimony that defendant’s car was impounded after his arrest. Although the record
lacks detail regarding the circumstances surrounding the impoundment, it appears that, even if
the search of defendant’s trunk at Physician’s Park could be considered unconstitutional, the gun
would have been inevitably discovered during a lawful inventory search. Notably, defendant
does not contest the procedures followed by the police officers during the impoundment.
Accordingly, on this alternative ground, the admission of the gun at trial did not violate
defendant’s constitutional rights. See People v Toohey, 438 Mich. 265, 271-272, 283-286, 290-
291; 475 NW2d 16 (1991); People v Hyde, 285 Mich. App. 428, 439; 775 NW2d 833 (2009).


                                                  -10-
See also People v Smith, 498 Mich. 466, 475-477; 870 NW2d 299 (2015) (discussing in detail the
principles applicable to situations where a prosecutor allows false testimony from a prosecution
witnesses to stand uncorrected).

       At trial, the trial court engaged in the following examination of Trooper Girke in
response to a question submitted by a juror:

              The Court: I think this question is did the weapon match the cases that
       were found at the parking lot of the store. Do you have any knowledge about
       that?

               [Trooper Girke]: I do.

               The Court: What is your knowledge?

              [Trooper Girke]: From the lab report the gun was sent to the lab for what
       they call open shootings. A lab report came back that the bullet that was taken
       from the victim was fired from this gun.

        The parties do not dispute that Trooper Girke’s testimony was inconsistent with (1) the
report that he referenced and (2) the testimony of Grel Rousseau, the firearms and tool marks
examiner, who testified that he could not conclusively determine that the bullet recovered from
the victim was fired from that gun, even though he determined that the recovered cartridge cases
were fired from the gun. However, as the prosecution notes on appeal, the prosecutor did not
call Trooper Girke to testify about the ballistics analysis of the gun, casings, or bullet. Rather,
the prosecutor elicited testimony from Girke about his role in the investigation of “Rio,”
defendant’s arrest, and the search of defendant, his vehicle, and his home. A juror—not the
prosecutor or defense counsel—asked whether the cartridge cases matched the gun. Trooper
Girke cited the lab report and testified that the bullet matched the gun. The prosecutor did not
object to Trooper Girke’s testimony, but the prosecutor’s failure to object did not amount to
misconduct because she did not elicit the testimony or rely on it to support her case. See
Herndon, 246 Mich. App. at 417.

        Furthermore, the prosecutor satisfied her obligation to correct false testimony by
subsequently introducing into evidence the lab report stating that the cartridge cases matched the
gun, but the bullet testing was inconclusive. See id. In addition, the prosecutor called firearms
and tool marks expert Rousseau to testify about the lab report. Rousseau explained that the
bullet, cartridge cases, and gun all had the same class characteristics, but he only could conclude
that the cartridge cases were fired from the gun. He clearly testified that the results of the
comparison between the bullet and the gun were inconclusive. During her closing argument, the
prosecutor only argued that the cartridge cases matched the gun. The record clearly shows that
the prosecutor did not knowingly allow false testimony to stand uncorrected. Compare Smith,
498 Mich. at 478-482.

        Therefore, defendant cannot establish that the prosecutor’s conduct in relation to Trooper
Girke’s testimony constituted plain error affecting his substantial rights, or seriously affected the
fairness, integrity, or public reputation of judicial proceedings. See Carines, 460 Mich. at 763.


                                                -11-
                                     VI. IDENTIFICATION

       Lastly, defendant challenges Gay’s identification of him in the second photographic
array. We reject defendant’s clams.

                                  A. STANDARD OF REVIEW

       Because defendant did not object to the identification before or at trial, this issue is
unpreserved and reviewed for plain error affecting his substantial rights. People v McCray, 245
Mich. App. 631, 638; 630 NW2d 633 (2001).

                                          B. ANALYSIS

       “An identification procedure that is unnecessarily suggestive and conducive to irreparable
misidentification constitutes a denial of due process.” People v Williams, 244 Mich. App. 533,
542; 624 NW2d 575 (2001). To challenge an identification on due process grounds, a defendant
must establish “that the pretrial identification procedure was so suggestive in light of the totality
of the circumstances that it led to a substantial likelihood of misidentification.” Id.; see also
People v Gray, 457 Mich. 107, 111; 577 NW2d 92 (1998).

        In general, a photographic array is not suggestive if “it contains some photographs that
are fairly representative of the defendant’s physical features and thus sufficient to reasonably test
the identification.” People v Kurylczyk, 443 Mich. 289, 304; 505 NW2d 528 (1993) (quotation
marks and citation omitted). “[W]hen ‘the witness is shown only one person or a group in which
one person is singled out in some way, he is tempted to presume that he is the person.’ ” Id.,
quoting People v Anderson, 389 Mich. 155, 178; 205 NW2d 461 (1973), overruled in part on
other grounds People v Hickman, 470 Mich. 602 (2004). But mere “differences in the
composition of photographs, in the physical characteristics of the individuals photographed, or in
the clothing worn by a defendant and the others pictured in a photographic lineup” do not render
a lineup impermissibly suggestive, unless they substantially distinguish the defendant from other
lineup participants, thereby leading “to a substantial likelihood of misidentification.” Kurylczyk,
443 Mich. at 304-305, 312 (citations omitted). In general, those types of differences relate only
to the weight of the identification, not its admissibility. See People v Hornsby, 251 Mich. App.
462, 466; 650 NW2d 700 (2002).

       In Kurylczyk, 443 Mich. at 304 n 10, the Michigan Supreme Court referenced three cases
involving photographic lineups that included differences in the composition of the photographs,
but were not impermissibly suggestive:

              See, e.g., People v Dean, 103 Mich. App. 1; 302 NW2d 317 (1981) (the
       panel refused to find a photographic identification impermissibly suggestive
       simply because the defendant’s photograph was composed vertically while the
       five other photographs were composed horizontally); People v Wilson (On
       Rehearing), 96 Mich. App. 792, 799; 293 NW2d 710 (1980) (photographic flaw
       over the defendant’s forehead was not suggestive, in light of the fact that “[a]ll six
       photographs show evidence of having been handled a great deal”); People v
       Thornton, 62 Mich. App. 763, 768; 233 NW2d 864 (1975) (the photographic


                                                -12-
       display was not suggestive even though six photographs were “full-body length”
       while the defendant’s was a “head and shoulders” shot).

In Wilson, this Court explained:

              “Mug shots” are necessarily produced under widely differing
       circumstances of light and background, using various kinds of equipment. The
       purposes for which they are produced practically guarantee that they will be
       handled often. Thus, the presence of flaws and marks on the photographs in a
       showup array may be expected to be more the rule than the exception. [Wilson,
96 Mich. App. at 799.]

        If the trial court finds that the identification procedure was impermissibly suggestive,
evidence concerning the identification is inadmissible at trial unless an independent basis can be
established for the in-court identification “that is untainted by the suggestive pretrial procedure.”
Kurylczyk, 443 Mich. at 303; see also People v Kachar, 400 Mich. 78, 92-96; 252 NW2d 807
(1977). The inquiry focuses on the totality of the circumstances. Gray, 457 Mich. at 115. Courts
should consider the following factors when determining whether an independent basis exists for
the admission of an in-court identification: (1) the witness’s prior knowledge of the defendant,
(2) the witness’s opportunity to observe the perpetrator during the crime (including the duration
of the observation, the lighting, any noise or other factors affecting sensory perception, and the
proximity to the alleged criminal act), (3) the length of time between the crime and the disputed
identification, (4) discrepancies between the pretrial identification description and the
defendant’s actual appearance, (5) any prior proper identification or failure to identify the
defendant, (6) any prior identification of another individual as the perpetrator, (7) the mental
state of the witness at the time of the crime (considering factors such as fatigue, nervous
exhaustion, intoxication, and the age and intelligence of the witness), and (8) any special features
of the defendant. Gray, 457 Mich. at 116, quoting Kachar, 400 Mich. at 95-96. Courts will also
consider the witness’s level of certainty during the prior identification. See Kurylczyk, 443 Mich.
at 306; People v Colon, 233 Mich. App. 295, 304-305; 591 NW2d 692 (1998).

         The photographic array here consists of six color photographs, including a photograph of
defendant. The photographs are all the same size and depict the individuals from the same angle
(i.e., showing each man’s head, neck, and shoulders). The photographs each have a light blue
background. Further, with respect to the physical features and clothing of the individuals
depicted, there is nothing that substantially distinguishes defendant from the other individuals.
The men appear to be of similar ages; all the individuals are African-American; all the men have
facial hair, glasses, and short, dark hair; and they are wearing a variety of styles and colors of
shirts. There is no indication in the record that the police said or did anything while Gay viewed
the photographic array that rendered the identification procedure unduly suggestive.

        Defendant argues that the array was impermissibly suggestive because the background in
his picture differs from the background in the other subjects’ pictures. Defendant’s claim is not
supported by the record. With his brief on appeal, defendant submitted a poorly reproduced
black-and-white photocopy of the photographic array. In that reproduction, the background of
defendant’s photo appears significantly whiter than the backgrounds of the other photos, which
are various shades of gray. However, with its brief on appeal, the prosecution submitted a

                                                -13-
scanned, color version of the photographic array, which was the version that Gay actually used to
identify defendant during the investigation. Contrary to defendant’s claim, the scanned copy
clearly shows that the background of each photograph is blue, and the shade of blue varies only
slightly in each photograph. As in Wilson, where the photographic lineup was not impermissibly
suggestive, despite the fact that the photo of the defendant had a flaw on his forehead, because
each photo had flaws and showed evidence of extensive handling, the array in this case was not
impermissibly suggestive based on the slight differences in the background colors. See Wilson,
96 Mich. App. at 799 (cited in Kurylczyk, 443 Mich. at 304 n 10). As the Court explained in
Wilson, minor differences are expected, as mug shots are taken under different lighting and
background conditions. Wilson, 96 Mich. App. at 799.

        Defendant also claims that most of the other individuals pictured were “significantly
heavier” than him. The record does not support defendant’s claim. The shape and size of
defendant’s face and shoulders are substantially similar to the faces and shoulders of the other
lineup participants. See Kurylczyk, 443 Mich. at 304-305, 312. As the prosecution emphasizes,
variations in the camera angle or camera distance appear to have resulted in negligible
differences between the photographs. Each photograph shows the individual’s shoulders and
face, and even an array including full body shots as well as head and shoulder shots is not
necessarily unduly suggestive. See Thornton, 62 Mich. App. at 768. Again, a photographic array
is not impermissibly suggestive if “it contains some photographs that are fairly representative of
the defendant’s physical features and thus sufficient to reasonably test the identification.”
Kurylczyk, 443 Mich. at 304 (quotation marks and citation omitted). The record includes no basis
for concluding that the photographic lineup was impermissibly suggestive in this case. Id. at
304-305, 312.

        Furthermore, even if we assume, arguendo, that the lineup was impermissibility
suggestive, a majority of the Kachar factors previously mentioned weigh in favor of finding an
independent basis for the in-court identification. See Gray, 457 Mich. at 116, quoting Kachar,
400 Mich. at 95-96; Kurylczyk, 443 Mich. at 306. Defendant focuses on Gay’s testimony that he
did not know defendant and did not know his name at the time of the shooting. However, Gay
also testified that he had seen defendant twice before in the neighborhood. During the incident,
Gay only observed defendant’s body between his shoulders and forehead because defendant was
sitting in his vehicle, and Gay was focused on the gun. However, Gay had time to recognize
defendant’s features as he drove toward the liquor store and through the parking lot. Gay also
heard defendant say, “Give it up,” as he pointed the gun toward Gay. The crime occurred on
October 3, 2014, and Gay identified defendant in the photographic array shortly afterward on
October 27, 2014. The testimony confirms that Gay identified defendant in the array quickly and
with certainty. Defendant does not identify any discrepancies between Gay’s pretrial description
and defendant’s actual appearance. Moreover, the fact that Gay did not identify anyone in the
first photographic lineup, which did not include defendant’s picture, confirms that Gay was not
susceptible to misidentification.

        Only two factors weigh against finding an independent basis for the in-court
identification. See Gray, 457 Mich. at 116; Kurylczyk, 443 Mich. at 306. Gay admitted that,
immediately after the shooting, he did not report to the officers who shot him. But this factor
carries little weight because Gay also explained that his inability to report the shooter resulted
from the pain that he was experiencing at the time, so that he “couldn’t really think straight.” In

                                               -14-
addition, defendant’s glasses are a special feature of his appearance. Despite this special feature
and Gay’s initial inability to describe defendant, a clear majority of the factors indicates that Gay
had an independent basis for the in-court identification. Thus, defendant cannot establish plain
error affecting his substantial rights. See Carines, 460 Mich. at 763-764.

        Defendant argues that defense counsel provided ineffective assistance when she failed to
move to suppress the identifications. As discussed, defendant has not established a plain error
affecting his substantial rights with regard to the photographic array or the in-court identification.
Therefore, any objection or motion on this basis would have been futile. Again, defense counsel
is not ineffective for failing to raise a futile objection or make a meritless motion. Thomas, 260
Mich. App. at 457.

                                       VII. CONCLUSION

       Defendant has failed to establish that any of his claims warrant relief.

       Affirmed.

                                                              /s/ Michael J. Riordan
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Brock A. Swartzle




                                                -15-